DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This final office action is in response to the amendment filed 3/10/2021.  Claims 1-20 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 5-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzken et al. (US 2017/0032520 A1 – hereinafter “Nitzken”) in view of Eskildsen et al. (Patent No. US 8,031,919 B2 – hereinafter “Eskildsen”) in view of Fischl et al. (Pub. No.: US 2015/0289779 A1 – hereinafter “Fischl”).
Claim 1:
Nitzken discloses a cortical malformation identification (¶5 discloses “lack of the typical brain asymmetry and an increase in cortical anomalies”) method, comprising: 
performing a magnetic resonance imaging (MRI) scan on a cerebral cortex (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”; ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”); 
obtaining MRI scan (¶25 discloses “analyzing medical images (e.g., brain scan images) of a medical imaging scan”; ¶70 discloses “digital interfaces between CPU 504 and each of components”) comprising (¶30 discloses “3D Tl-MRI scans is a challenging problem because of similar pixel-wise image intensities”); 
quantitatively evaluating the digital image data to produce quantified scan data (¶¶21, 42 discloses “highlighting detected areas of significant differences on the brain surface of a dyslexic brain relative to a control population as quantified using the disclosed image processing framework”  [emphasis added]); 
automatically detecting (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”) a cortical malformation based on the quantified scan data (¶3 discloses “medical images of a brain scan may assist in identifying and/or assessing neurological injuries and/or conditions…structural differences may be found in brains of individuals of subjects exhibiting dyslexia, autism, and attention deficit/hyperactivity disorder (ADHD)”; ¶5 discloses “evidence of change in the bilateral temporoparietal and left occipitotemporal
cortical regions”; ¶12 discloses “classify the brain cortex and to identify the brain as being associated with a particular neurological condition”; ¶17 discloses “a neurological condition of the brain may be determined based on identification of one or more significant locations
in the brain”); 
mapping a three dimensional representation of the cerebral cortex to the quantified scan data to produce a mapped image of the cerebral cortex (¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain and provide a new framework for mapping the brain in order to explore differences of brains having various neurological conditions relative to 
neurotypical (i.e., "normal") brains”; ¶¶36, 39, 45);  
color-coding the mapped image of the cerebral cortex so that the cortical malformation is shown in a different color than a remainder of the cerebral cortex in the mapped image (¶45 discloses “FIG. 3 illustrates, as one example, the uniquely colored Broca's and Wernicke's areas”; ¶42 discloses “illustrated node color corresponds to the statistical significance of the node, with brighter node colors indicating more significant nodes relative to nodes having less-bright colors”; ¶43); and 
outputting the color-coded mapped image of the cerebral cortex (¶69 discloses “Computer 500 also typically receives a number of inputs and outputs for communicating information externally”).
Nitzken disclose all of the subject matter as described above except for specifically teaching “digital.”  However, Eskildsen in the same field of endeavor teaches digital (Abstract disclose a method for processing digital images).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Eskildsen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to extract information from digital data sets of MR images to better develop and modify treatments for a patient (Eskildsen C1:L30-35).  This motivation for the combination of Nitzken and Eskildsen is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).
Nitzken disclose all of the subject matter as described above except for specifically teaching “measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel values in images based on the image data.”  However, Fischl in measurements of signal intensity (¶10 discloses “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity)”; ¶¶5, 9 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")” and “form of FCDs called Focal Transmantle Dysplasias ("FTDs") are subtle abnormalities that, in the majority of cases, are only visible on high resolution MRI images, such as fluid attenuated inversion recovery ("FLAIR")”) measured during the MRI scan (¶13 discloses “abnormally bright MRI signal intensities from acquired image data”), wherein the signal intensity is represented in pixel values in images based on the image data (¶51 discloses “steps from voxel to voxel searching for abnormally bright image intensities”; ¶¶55, 63; where, the terms pixels and voxels are often used interchangeably in medical imaging software as disclosed in the instant application’s ¶¶32-36 as well as Nitzken ¶¶30-32 and Eskildsen C5:L61-62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Fischl before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to aid in the automatic detection abnormal information from MR images to allow radiologist to focus on a reduced area for improved patient treatment and diagnosis (Fischl ¶11).  This motivation for the combination of Nitzken and Fischl is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does 
Claim 2:
Nitzken discloses a medical resonance imaging (MRI) system (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”) for cortical malformation identification (¶5 discloses “lack of the typical brain asymmetry and an increase in cortical anomalies”), comprising: 
A processor (¶68);
A memory that stores instructions (¶14), which when executed by the processor (¶68), causes the processor to:
quantitatively evaluate, (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”; ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”) to produce quantified scan data (¶¶21, 42 discloses “highlighting detected areas of significant differences on the brain surface of a dyslexic brain relative to a control population as quantified using the disclosed image processing framework”  [emphasis added]) ;  
automatically detect (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”) a cortical malformation based on the quantified scan data (¶3 discloses “medical images of a brain scan may assist in identifying and/or assessing neurological injuries and/or conditions…structural differences may be found in brains of individuals of subjects exhibiting dyslexia, autism, and attention deficit/hyperactivity disorder (ADHD)”; ¶5 discloses “evidence of change in the bilateral temporoparietal and left occipitotemporal cortical regions”; ¶12 discloses “classify the brain cortex and to identify the brain as being associated with a particular neurological condition”; ¶17 discloses “a neurological condition of the brain may be determined based on identification of one or more significant locations in the brain”); and 
color-code a mapped (¶11 discloses “a three dimensional mapping of a brain”; ¶45 discloses “a brain map”) image of the cerebral cortex so that the cortical malformation is shown in a different color than the remainder of the cerebral cortex in the mapped image, based on the quantified scan data (¶45 discloses “Richlan [5, 24] and Krafnick's [6] recommendations for identifying specific locations of the most prominent differences between the dyslexic and control subjects… FIG. 3 illustrates, as one example, the uniquely colored Broca's and Wernicke's areas… in FIG. 3, certain Brodmann may be mapped with or overlaid on the brain map image”; ¶42 discloses “illustrated node color corresponds to the statistical significance of the node, with brighter node colors indicating more significant nodes relative to nodes having less-bright colors”; ¶43).
Nitzken disclose all of the subject matter as described above except for specifically teaching “digital.”  However, Eskildsen in the same field of endeavor teaches digital (Abstract disclose a method for processing digital images).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Eskildsen before the effective filing date of the claimed invention.  The motivation 
Nitzken disclose all of the subject matter as described above except for specifically teaching “comprising measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel values in images based on the digital image data.”  However, Fischl in the same field of endeavor teaches measurements of signal intensity (¶10 discloses “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity)”; ¶¶5, 9 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")” and “form of FCDs called Focal Transmantle Dysplasias ("FTDs") are subtle abnormalities that, in the majority of cases, are only visible on high resolution MRI images, such as fluid attenuated inversion recovery ("FLAIR")”) measured during the MRI scan (¶13 discloses “abnormally bright MRI signal intensities from acquired image data”), wherein the signal intensity is represented in pixel values in images based on the digital image data (¶51 discloses “steps from voxel to voxel searching for abnormally bright image intensities”; ¶¶55, 63; where, the terms pixels and voxels are often used interchangeably in medical imaging software as disclosed in the instant application’s ¶¶32-36 as well as Nitzken ¶¶30-32 and Eskildsen C5:L61-62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Fischl before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to aid in the automatic detection abnormal information from MR images to allow radiologist to focus on a reduced area for improved patient treatment and diagnosis (Fischl ¶11).  This motivation for the combination of Nitzken and Fischl is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).
Claim 3:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein the instructions further cause the processor to: measure the cortical malformation based on the quantified scan data and color-coded image to produce measurements of the cortical malformation (Nitzken ¶¶43, 45 discloses “FIG. 3 illustrates, as one example, the uniquely colored Broca's and Wernicke's areas, as well as the supermarginal and angular gyms on the left brain hemisphere together with areas of statistically significant difference in both distance and curvature measurements.” [emphasis added]).
Claim 4:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 3, wherein the instructions further cause the processor to: automatically diagnose one of a plurality of congenital conditions based on the quantified scan data and the measurements to produce a diagnosed congenital condition (Nitzken ¶7 discloses “dyslexia and/or autism”; where, congenital dyslexia is widely recognized in the medical community, more convincingly, autism spectrum disorders (ASDs) arise from congenital anomalies during fetal development1).
Claim 5:
The combination of Nitzken, Eskildsen, and Fischl discloses the cortical malformation identification of claim 4, wherein the diagnosed congenital condition is a cortical malformation comprising one of Taylor's focal cortical dysplasia (Fischl ¶5 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")… Type II (or
"Taylor-type")”), architectural dysplasia, and/or cytoarchitectural dysplasia.
Claim 6:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein the color-coded mapped image comprises color-coding different sections of the image of the cerebral cortex based on the quantified scan data; the different color-coded sections of the cerebral cortex are registered with an anatomy of the cerebral cortex in an operating room; and the image is color-coded to visually delineate a portion of the cortical malformation to be removed by surgery (Eskildsen C6:L5-10 discloses “the surfaces representing the cortical boundaries may benefit surgical planning and simulation”; C27:L30-35 discloses “As a further application in the field of medical sciences, the surfaces may aid planning of surgical procedures, and may be used as a part of a surgical training system.”).
Claim 7:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein the color-coded image of the cerebral cortex is displayed via an electronic display (¶69 discloses a display) in an operating room in which the cortical malformation is removed by surgery (Eskildsen C21:L50-55 discloses “operating directly on a surface can be used. Such a method is described by B. Fischl, A. Liu and A. M. Dale in "Automated manifold surgery…”).
Claim 8:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein instructions further cause the processor to: (Nitzken ¶5 discloses “dyslexic subjects have smaller gyral indexes (the ratios between the pial contours and the convex hull of the brain surface) than normal subjects”) to differentiate a disease type of the cortical malformation (Nitzken ¶5 discloses “cortical anomalies”; ¶7 discloses “dyslexia and/or autism”).
Claim 9:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification method of claim 2, wherein instructions further cause the processor to: automatically perform deformable segmentation to segment the cerebral cortex in a three  dimensional representation (Nitzken ¶30 discloses “a known parametric deformable 3D boundary evolution process… of the volume to be segmented”; at least the abstract discloses “segmented image data or a brain cortex”; ¶¶15-17 provide a general overview of the deformation of a three dimensional mesh map of the brain) of the cerebral cortex (Nitzken ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”) in the MRI scan (Nitzken ¶25) without user interaction (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”).
Claim 10:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 9, wherein the instructions further cause the processor to: classify tissue of the cerebral cortex (Nitzken ¶29 and Fig. 1 discloses “classifying a brain”; ¶61) based on the quantified scan data obtained using the deformable segmentation (Nitzken ¶30) in the magnetic resonance imaging scan (Nitzken ¶25).
Claim 12:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein the quantified scan data comprises measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented as pixel values in images based on the digital image data (Nitzken ¶30 discloses 3D T1-MRI scans is a challenging problem because of similar pixel-wise image intensities).
Claim 14:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein the instructions further cause the processor to: map the quantified scan data to triangular meshes (Eskildsen C13:L5-10 discloses “surface as a mesh of triangles”) representing an inner cortical surface and an outer cortical surface of the cerebral cortex (Eskildsen C26:L35-40 discloses “inner and outer boundaries of the cerebral cortex”; C25:L65-67; C27:L20-25 discloses “FIGS. 13 and 14 provides illustrations of inner and outer surfaces of the cerebral cortex”).
Claim 15:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification method of claim 2, wherein the instructions further cause the processor to: comparing three dimensional surfaces from different cerebral cortexes in the (Eskildsen C13:L5-10) of inner cortical surfaces and outer cortical surfaces (Eskildsen C26:L35-40; C25:L65-67; C27:L20-25, FIGS. 13 and 14) of the different cerebral cortexes to correlate quantified scan data of the different cerebral cortexes (Nitzken ¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”).
Claim 16:
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein the cortical malformation is detected by identifying a deviation in quantified scan data between left and right sides of the cerebral cortex (Nitzken ¶5 discloses “lack of the typical brain asymmetry and an increase in cortical anomalies”).
Claim 17:
Nitzken discloses a medical resonance imaging (MRI) system for cortical malformation identification (¶5 discloses “lack of the typical brain asymmetry and an increase in cortical anomalies”), comprising: 
A processor (¶68);
A memory that stores instructions (¶14), which when executed by the processor (¶68), causes the processor to:
quantitatively evaluate, (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”; ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”) to produce quantified scan data (¶¶21, 42 discloses “highlighting detected areas of significant differences on the brain surface of a dyslexic brain relative to a control population as quantified using the disclosed image processing framework”  [emphasis added]) comprising measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel caused in images based on the digital image data; 
automatically detect (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”) a cortical malformation based on the quantified scan data (¶3 discloses “medical images of a brain scan may assist in identifying and/or assessing neurological injuries and/or conditions…structural differences may be found in brains of individuals of subjects exhibiting dyslexia, autism, and attention deficit/hyperactivity disorder (ADHD)”; ¶5 discloses “evidence of change in the bilateral temporoparietal and left occipitotemporal cortical regions”; ¶12 discloses “classify the brain cortex and to identify the brain as being associated with a particular neurological condition”; ¶17 discloses “a neurological condition of the brain may be determined based on identification of one or more significant locations in the brain”); and map a three dimensional representation of the cerebral cortex to the quantified scan data to produce a mapped image of the cerebral cortex including the detected cortical malformation (¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain and provide a new framework for mapping the brain in order to explore differences of brains having various neurological conditions relative to neurotypical (i.e., "normal") brains”; ¶¶36, 39, 45).
(Abstract disclose a method for processing digital images).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Eskildsen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to extract information from digital data sets of MR images (Eskildsen C1:L30-35).  This motivation for the combination of Nitzken and Eskildsen is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).
Nitzken disclose all of the subject matter as described above except for specifically teaching “comprising measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel values in images based on the digital image data.”  However, Fischl in the same field of endeavor teaches measurements of signal intensity (¶10 discloses “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity)”; ¶¶5, 9 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")” and “form of FCDs called Focal Transmantle Dysplasias ("FTDs") are subtle abnormalities that, in the majority of cases, are only visible on high resolution MRI images, such as fluid attenuated inversion recovery ("FLAIR")”) measured during the MRI scan (¶13 discloses “abnormally bright MRI signal intensities from acquired image data”), wherein the signal intensity is represented in pixel values in images based on the digital image data (¶51 discloses “steps from voxel to voxel searching for abnormally bright image intensities”; ¶¶55, 63; where, the terms pixels and voxels are often used interchangeably in medical imaging software as disclosed in the instant application’s ¶¶32-36 as well as Nitzken ¶¶30-32 and Eskildsen C5:L61-62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Fischl before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to aid in the automatic detection abnormal information from MR images to allow radiologist to focus on a reduced area for improved patient treatment and diagnosis (Fischl ¶11).  This motivation for the combination of Nitzken and Fischl is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).
Claim 18: 
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 2, wherein the instructions further cause the processor to: (Nitzken ¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”; ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”); map a three-dimensional representation of the cerebral cortex to the quantified scan data to produce the mapped image of the cerebral cortex (Nitzken ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain and provide a new framework for mapping the brain in order to explore differences of brains having various neurological conditions relative to 
neurotypical (i.e., "normal") brains”; ¶¶36, 39, 45)); and output the color-coded mapped image of the cerebral cortex (Nitzken ¶69 discloses “Computer 500 also typically receives a number of inputs and outputs for communicating information externally”).
Claim 19: 
The combination of Nitzken, Eskildsen, and Fischl discloses the MRI system for cortical malformation identification of claim 18, wherein the instructions further cause the processor to: automatically diagnose (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”) one of a plurality of congenital conditions based on the quantified scan data (Nitzken ¶7 discloses “dyslexia and/or autism”; where, congenital dyslexia is widely recognized in the medical community, more convincingly, autism spectrum disorders (ASDs) arise from congenital anomalies during fetal development2) and the measurements the signal (Fischl ¶10 discloses “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity)”; ¶51 discloses “steps from voxel to voxel searching for abnormally bright image intensities”; ¶¶55, 63)  to produce a diagnosed congenital condition (Fischl ¶71 discloses “clinicians diagnose FTD”; where, autism spectrum disorders (ASDs) as well as epilepsy (Fischl ¶¶4-5, 9) arise from congenital anomalies during fetal development3,4).
Claim 20:
The MRI system for cortical malformation identification of claim 19, wherein the diagnosed congenital condition is a cortical malformation comprising one of Taylor's focal cortical dysplasia (Fischl ¶5 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")… Type II (or "Taylor-type")”, architectural dysplasia, and/or cytoarchitectural dysplasia.

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Timonen-Soivio, Laura et al. “The association between congenital anomalies and autism spectrum disorders in a Finnish national birth cohort.” Developmental medicine and child neurology vol. 57,1 (2015): 75-80. doi:10.1111/dmcn.12581
        2 Timonen-Soivio, Laura et al. “The association between congenital anomalies and autism spectrum disorders in a Finnish national birth cohort.” Developmental medicine and child neurology vol. 57,1 (2015): 75-80. doi:10.1111/dmcn.12581
        3 Timonen-Soivio, Laura et al. “The association between congenital anomalies and autism spectrum disorders in a Finnish national birth cohort.” Developmental medicine and child neurology vol. 57,1 (2015): 75-80.
        4 Ruben I. Kuzniecky, "MRI in cerebral developmental malformations and epilepsy," Magnetic Resonance Imaging, Volume 13, Issue 8, 1995, Pages 1137-1145, ISSN 0730-725X, https://doi.org/10.1016/0730-725X(95)02024-N.